Citation Nr: 1207269	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  98-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to schizophrenia, organic brain syndrome, and seizures.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In December 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in June 2006, March 2009, and August 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The evidence does not reflect that the RO complied with the Board's August 2011 remand; however, as the Board, in the decision below, dismisses the Veteran's claim upon his request, no further RO action is necessary or warranted.
 

FINDINGS OF FACT

On January 20, 2012, prior to the promulgation of a decision in the appeal, the appellant's representative notified the Board that the appellant wished to withdraw his appeal on the issue of entitlement to service connection for a cervical spine disability, to include as secondary to schizophrenia, organic brain syndrome, and seizures.
 

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a cervical spine disability, to include as secondary to schizophrenia, organic brain syndrome, and seizures have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's representative, in correspondence dated in January 2012, notified the Board that the Veteran was withdrawing his appeal as to the issue of entitlement to service connection for a cervical spine disability, to include as secondary to schizophrenia, organic brain syndrome, and seizures.  The representative also included a written statement, dated in November 2011, in which the Veteran authorized his representative to withdraw his pending appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a cervical spine disability, to include as secondary to schizophrenia, organic brain syndrome, and seizures.

The Board notes that in the above noted January 2012 correspondence, the appellant's representative also notified the Board that the Veteran was withdrawing his appeal as to the issue of entitlement to service connection for diabetes mellitus.  The claims file reflects that the Veteran withdrew his appeal on that issue in September 2008.  The claims file does not reflect that the issue was certified to the Board; thus, a dismissal is not necessary or warranted. 



ORDER

The appeal as to the issue of entitlement to service connection for a cervical spine disability, to include as secondary to schizophrenia, organic brain syndrome, and seizures is dismissed.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


